89 F.3d 847
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.David Arnold FELDMAN, Defendant-Appellant.
No. 95-50412.
United States Court of Appeals, Ninth Circuit.
Submitted June 7, 1996.*Decided June 24, 1996.

1
Before:  BRUNETTI and RYMER, Circuit Judges, and TANNER,** District Judge.


2
ORDER***


3
The district court denied Feldman's Motion for New Trial on December 1, 1993, and denied his Motion to Reconsider on February 7, 1994.   Feldman failed to file his notice of appeal within the 10-day period allowed under Rule 4(b) of the Federal Rules of Appellate Procedure.   We dismiss Feldman's appeal as untimely.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 Honorable Jack E. Tanner, Senior United States District Judge, Western District of Washington, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3